Citation Nr: 1710740	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a skin disorder, to include pseudofolliculitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board and was remanded for additional development in November 2013.  Review of the record shows that further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's skin disorder.

Pursuant to the November 2013 Board remand, the RO scheduled the Veteran for a VA examination in December 2013 to determine the current severity of his service-connected skin disorder, to include pseudofolliculitis.  The Veteran did not report for this examination.  In a February 2014 correspondence, the Veteran indicated that he did not receive notice of the scheduled examination.  He stated that he would report to a rescheduled examination.  There is no documentation in the record showing that notice of the scheduled examination was sent to the Veteran.  

In September 2014, the Veteran indicated that he wanted to receive future VA correspondences at an address that is different than the address where the January 2014 Supplemental Statement of the Case (SSOC) was sent.  The Veteran's representative asserts in the January 2017 post-remand brief that "VA failed to meet the burden of showing it reviewed the claims file to ascertain whether there were other possible and plausible addresses for the veteran after notice of RO decision was returned as undeliverable, where clinical record that was before the RO showed an alternative address as the current address of the veteran."  

Given the above, the Board finds that there is a question of whether the Veteran was properly notified of the scheduled VA examination, and a remand to reschedule such VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete records of the Veteran's treatment by VA since November 2013.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected skin disorder, to include pseudofolliculitis.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail.  The examiner must describe the nature, current severity, and all symptoms associated with the skin disorder.

When reassessing the severity of the skin disorder, the examiner must specifically indicate:

(1) the percentage of the entire body that is affected as well as a description of each area affected;

(2) the percentage of the exposed areas of the body that is affected; and

(3) whether treatment requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

The examiner must evaluate all body parts affected by the pseudofolliculitis.  The examiner must also identify all permanent scarring due to pseudofolliculitis, if any.

In arriving at findings of percentage of body part affected, the examiner must take into account the frequency and duration of exacerbations and remissions and the historical record.  

Color photographs must be taken.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the issue of entitlement to an initial disability rating in excess of 10 percent for a skin disorder, to include pseudofolliculitis, may be granted.  The Veteran should be furnished an appropriate SSOC, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




